Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-20 are pending in this Office Action.

DETAILED ACTION
Response to Arguments
Prior Art Reiection:
 	Applicant's arguments to claim 1 have been fully considered but they are deemed not persuasive. Please see new mapping in below.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claim 1:
	3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term "operator" used as a substitute for “means” that is a generic placeholder.
(B) the term is modified by functional language, typically linked by the transition word “configure”.
(C) the term is not modified by sufficient definite structure for performing the claimed function. Applicant's specification is devoid of sufficient disclosure of structure for these terms as required by 112 second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20150113528), in view of Bugenhagen (US20160337206)

Regarding claim 1. 
Kim teaches An integrated platform management apparatus to which software defined networking (SDN) technologies and network function virtualization (NFV) technologies are applied, the integrated platform management apparatus comprising (Kim, fig. 2):
a computer processor and a memory storing at least one instruction executable by the computer processor ([0065] CPU, RAM. Fig. 12 “CPU”, memory”),
wherein the at least one instruction causes the computer processor to ([0060] a software program):
control and manage virtualized computing, storage, and network resources of a network function virtualization infrastructure (NFVI) and interaction of the resources of the NFVI (Kim, Fig 1-2. [0017] a virtual desktop service apparatus includes … a virtual machine infrastructure for configuring and measuring users and resources according to predetermined criteria … a connection broker for receiving a request to use a virtual machine from any one of the users and performing user authentication and work approval, wherein the virtual machine infrastructure provides an operating system file and a data file of the any one of the users, among the copied operating system files and data files, to the any one of the users according to the use request to transmit a virtual desktop environment. Fig.5 see VIM 553 on virtual resource a virtual resource 552 including a virtual machine, a virtual network resource, and a virtual storage resource. [0100] transmit all interaction information, such as display, input, cursor, control and construction, and monitoring information. Note: configuring and measuring resources including a virtual machine, a virtual network resource, and a virtual storage resource is control and manage virtualized computing, storage, and network resources; receiving a request and performing user authentication, work approval and provides file, data according to the use request to transmit a virtual desktop environment is control and manage interaction of the resources)
control at least one network function and virtualization of the at least one the network function so that a part of the at least one network function and the NFVI is implemented in software as appliance functions (Kim, [0007-0008] a virtual desktop function … Virt-tool, Virt-manager, etc. have been proposed as open tools for providing such a function.  [0114] The virtualization desktop manager device 1000 provides a function of assigning a virtualization desktop server to the virtualization desktop client device 2000 and managing generation, management, disappearance, and migration of the virtual machine according to user request. [0063] the software resources are executed by the specific virtual machine. [0103] a visualized modeling tool for generating a virtual template enabling a cloud virtual machine to be generated in the virtual machine infrastructure. Note: managing and migration of the virtual machine according to user request is control and virtualization of the at least one the network function) and

Bugenhagen teaches apply appliance functions to a plurality of virtualized network functions (VNFs) (Bugenhagen [0008] splitting the functionality between physical and virtual components of these access devices … into devices that can host virtual network functions ("VNFs")):
classify the appliance functions applied to the plurality of VNFs in a service catalogue by service types (Bugenhagen [0223] FIG. 19B, a user might interact with GUI 1910 to drag, move, or drag and drop icons for each of App 1 1950a and VNF 1 1955a into an icon of a "drawer" or "container".[0216] dragging and dropping, by the user, icons of … service overlays … VNFs … a first portion of the GUI to a second portion of the GUI. [0077] dragging or moving … edges of an icon … a third portion … a fourth portion of the GUI. Note: drag and drop/move icons into a drawer/container or to different portions of GUI are classify the appliance functions)
display the appliance functions classified in the service catalogue by the service types in form of icons on a user interface (UI) screen (Bugenhagen, [0216] dragging and dropping, by the user, icons of … service overlays … VNFs … a first portion of the GUI to a second portion of the GUI … each of the first and second portions of the GUI representing … an app catalog, a VNF catalog. [0070] selecting particular virtual network functions ("VNFs") … sending (or providing access to) the selected VNFs. Note: GUI representing is display) 
configure a forwarding graph with at least one icon dragged and dropped by an operator of a service provider from the service catalogue among the icons displayed on the UI screen, corresponding to at least one appliance function selected by an operation support system (OSS) or a business support system (BSS) among the appliance functions applied to the plurality of VNFs ([0216] dragging and dropping, by the user, icons of … service overlays … VNFs … a first portion of the GUI to a second portion of the GUI … each of the first and second portions of the GUI representing … an app catalog, a VNF catalog. [0223] FIG. 19B, a user might interact with GUI 1910 to drag, move, or drag and drop icons for each of App 1 1950a and VNF 1 1955a into an icon of a "drawer" or "container". [0060] icons of devices, apps, VNFs. Note: dragging and dropping icons from one portion of the GUI to another portion of the GUI is configure a forwarding graph; user is operator)
provide integrated wired, mobile, and hyper-connection communication services with the at least one appliance function corresponding to the at least one icon of the forwarding graph (Bugenhagen, [0048] the client device … a smart via wired communication and/or via wireless communication) [0074] user interface ("GUI") … dragging, moving, or dragging and dropping, by the user, icons of … ("apps"), one or more virtual network functions ("VNFs") (see fig. 19B, 19D for dragging and dropping icons of VNFs). [0216] dragging and dropping, by the user, icons of … service overlays … VNFs … a first portion of the GUI to a second portion of the GUI … each of the first and second portions of the GUI representing … an app catalog, a VNF catalog. Note: 19A-19G is integrated wired, mobile, and hyper-connection communication services)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Bugenhagen and apply them on the teachings of Kim to further implement apply appliance functions to a plurality of virtualized network functions (VNFs), classify the appliance functions applied to the plurality of VNFs in a service catalogue by service types, display the appliance functions classified in the service catalogue by the service types in form of icons on a user interface (UI) screen, configure a forwarding graph with at least one icon dragged and dropped by an operator of a service provider from the service catalogue among the icons displayed on the UI screen, corresponding to at least one appliance function selected by an operation support system (OSS) or a business support system (BSS) among the appliance functions applied to the plurality of VNFs.  One would be motivated to do so because in order to improve better system and method to provide of dragging, moving, or dragging and dropping, by the user, icons of at least one of one or 

Regarding claim 3. 
The integrated platform management apparatus according to claim 2, wherein the at least one instruction further causes the computer processor to provide a physical hardware infrastructure function (Kim , fig. 12[0172] The client software 3110 includes a virtual machine input and output processor 3120 and a virtual machine access manager 3130. [0173] The virtual machine input and output processor 3120 includes a video channel processor 3120a, … a channel data transceiver 3120f), a virtual machine (VM) function (Kim, [0017] a virtual machine infrastructure for configuring and measuring users and resources according to predetermined criteria), a virtual network function (Kim, [0017] a virtual machine infrastructure for configuring and measuring users and resources according to predetermined criteria), a networking protocol function ([0060] a protocol coordination function 214 for enabling the same protocol between the user terminal 20 and the server), a virtualized infrastructure- function (Kim, [0017] a virtual machine infrastructure for configuring and measuring users and resources according to predetermined criteria), a wired service module (Kim, [0055] "connected," "coupled," or "accessed), a mobile service module (Kim. [0096] The user terminal for virtual desktop service may be a laptop computer, a desktop PC, a thin client, or a mobile phone), a service catalogue module (Bugenhagen, see fig 19A-G for VNF catalog, API catalog), a big-data analysis platform (Kim Fig. 24, S1830-S1840. [0254] receives the request to use the virtual machine from the client … copied operating system files and data files, to the client to transmit a virtual desktop environment (S1840), Bugenhagen, see fig 19A-G), and a VNF service automatic test tool in form of icons (Kim, provides a common interface for manual or automated cloud actions and consumption and accepts cloud service consumption request of consumers. See Figs 20-23 for login display icons. [0176] login of the operating system 3140 is automatically performed by an operating system automatic login processor 3140a. [0177] a client software executer 3140b automatically executes virtual desktop client software 3110, Bugenhagen, see fig 19A-G. [0074] dragging, moving, or dragging and dropping, by the user, icons of at least one of one or more user devices, one or more isolated service overlays, one or more software applications ("apps"), one or more virtual network functions ("VNFs"))

Regarding claim 4. 
The integrated platform management apparatus according to claim 3, wherein the VM function includes a master VM template software image function for configuring VMs or virtual containers (VCs) according to a hypervisor or a docker for automatic initial configuration services in physical hardware resources (Kim, [103] has a visualized modeling tool for generating a virtual template enabling a cloud virtual machine to be generated. [0242] preset virtual machine configuration information (template)), and the at least one instruction further causes the computer processor to perform the automatic initial configuration to create VM instances by the VM function (Kim  [0177] a client software executer 3140b automatically executes virtual desktop client software 3110).

Regarding claim 5. 
The integrated platform management apparatus according to claim 3, wherein the at least one instruction further causes the computer processor to divide a physical network apparatus into a plurality of network functions (NTs) to perform virtualization of the physical network apparatus (Kim, fig. 12. (Kim , fig. 12[0172] The client software 3110 includes a virtual machine input and output processor 3120 and a virtual machine access manager 3130. [0173] The virtual machine input and output processor 3120 includes a video channel processor 3120a, a cursor channel processor 3120b, a keyboard/mouse channel processor 3120c, an audio input channel processor 3120d, an audio output channel processor 3120e, and a channel data transceiver 3120f) ,

Regarding claim 6.    
The integrated platform management apparatus according to claim 3, wherein the at least one instruction further causes the computer processor to create VMs or Virtual containers (VCs) according to a hypervisor or a docker so as to allow use of virtualized resources bv the virtualized infrastructure function. (Kim fig. 2. [0067-0068] virtualization technology, which is also referred to as a hypervisor 233 … abstracts and dynamically assigns physical hardware resources 231 

Regarding claim 7. 
The integrated platform management apparatus according to claim 3, wherein he at least one instruction further causes the computer processor to:  apply VNFs to VMs or Virtual containers (VCs) for a wired communication service (Kim, [0017] a connection broker for receiving a request to use a virtual machine. Bugenhagen,  [0052] establishing a communication link (either via wired communication and/or via wireless communication) with a portal (e.g., a web portal or the like. [0122] establishing a wired connection between the service provider network and the customer LAN. Fig. 19B [0223] FIG. 19B, a user might interact with GUI 1910 to drag, move, or drag and drop icons for each of App 1 1950a and VNF 1 1955a into an icon of a "drawer" or "container" associated with an icon for a network enhanced residential gateway ("NERG") 1965 … which might be either physically or virtually located in network 1940. [0074] dragging, moving, or dragging and dropping, by the user, icons of … one or more virtual network functions ("VNFs")), and provide the wired communication service by configuring a forwarding graph in a drag-and-drop manner with service functions represented as icons through at least one virtualized appliance and at least one virtualized tunneling gateway by the wired service module (Bugenhagen,  [0052] establishing a communication link (either via wired communication and/or via wireless communication) with a portal (e.g., a web portal or the like. [0122] establishing a wired connection between the service provider GUI 1910 to drag, move, or drag and drop icons for each of App 1 1950a and VNF 1 1955a into an icon of a "drawer" or "container" associated with an icon for a network enhanced residential gateway ("NERG") 1965 … which might be either physically or virtually located in network 1940. [0074] the user portal is represented by a graphical user interface ("GUI"). In such embodiments, the request might comprise at least one of dragging, moving, or dragging and dropping, by the user, icons of at least one of one or more user devices, one or more isolated service overlays, one or more software applications ("apps"), one or more virtual network functions ("VNFs") (see fig. 19B, 19D for dragging and dropping VNFs))

Regarding claim 8.    
The integrated platform management apparatus according to claim 3, wherein the at least one instruction further causes the computer processor to:
apply VNFs to VMs or Virtual containers (VCs)  for a mobile communication service (Bugenhagen, [0048] the client device … a smart phone, a mobile phone … a laptop computer. Fig. 19B [0223] FIG. 19B, a user might interact with GUI 1910 to drag, move, or drag and drop icons for each of App 1 1950a and VNF 1 1955a into an icon of a "drawer" or "container" associated with an icon for a network enhanced residential gateway ("NERG") 1965 … which might be either physically or virtually located in network 1940. [0074] dragging, moving, or dragging and dropping, by the user, icons of … one or more virtual network functions ("VNFs")), and 
provide the mobile communication service by configuring a forwarding graph in a drag-and-drop manner for service functions represented as icons through at least one virtualized appliance (Bugenhagen, Fig. 19B [0223] FIG. 19B, a user might interact with GUI 1910 to drag, move, or drag and drop icons for each of App 1 1950a and VNF 1 1955a into an icon of a "drawer" or "container" associated with an icon for a network enhanced residential gateway ("NERG") 1965 … which might be either physically or virtually located in network 1940. [0074] dragging, moving, or dragging and dropping, by the user, icons of … one or more virtual network functions ("VNFs")

Regarding claim 9.    
The integrated platform management apparatus according to claim 3, wherein the at least one instruction further causes the computer processor to guarantee resources for a network slice according to a type of a mobile communication service by the service catalogue module ((Bugenhagen, Fig. 19B [0223] FIG. 19B, a user might interact with GUI 1910 to drag, move, or drag and drop icons for each of App 1 1950a and VNF 1 1955a into an icon of a "drawer" or "container" associated with an icon for a network enhanced residential gateway ("NERG") 1965 … which might be either physically or virtually located in network 1940. [0070] selecting particular virtual network functions ("VNFs") based at least on one or more characteristics of network traffic flowing through the residential/business/virtual gateway, and sending (or providing access to) the selected VNFs to the network equipment … establishing an application programming interface ("API") over at least causes the system to make the request to the network and/or platforms that the user is using.  Note: selecting/requesting particular virtual network functions ("VNFs") based at least on one or more characteristics of network traffic is a type of a mobile communication service)

Regarding claim 10,    
The integrated platform management apparatus according to claim 3, wherein the at least one instruction further causes the computer processor to perform a structured big-data analysis or an unstructured big-data analysis based on data collected from internet-of-Things (IoT) devices of the hyper-connection communication service by the big-data analysis platform (Kim, Fig. 24, S1830-S1840. [0254] receives the request to use the virtual machine from the client … copied operating system files and data files, to the client to transmit a virtual desktop environment (S1840). Bugenhagen, [0070] selecting particular virtual network functions ("VNFs") based at least on one or more characteristics of network traffic flowing through the residential/business/virtual gateway, and sending (or providing access to) the selected VNFs to the network equipment … establishing an application programming 

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20150113528), in view of Bugenhagen (US20160337206), further in view of Challa (US20130263208)

Regarding claim 2. 
Kim-Bugenhagen teaches The integrated platform management apparatus according to claim 1, wherein the at least one instruction further causes the computer processor to integrally provide the wired, mobile, and hyper-connection communication services in a unified infrastructure (Bugenhagen, [0048] the client device … a smart phone, a mobile phone … a laptop computer. communication link (either via wired communication and/or via wireless communication).[0074] user interface ("GUI") … dragging, moving, or dragging and dropping, by the user, icons of … ("apps"), one or more virtual network functions ("VNFs") (see fig. 19B, 19D for dragging and dropping icons of VNFs). Note: 19A-19G is integrated wired, mobile, and hyper-connection communication services)
Kim-Bugenhagen does not explicitly disclose wherein the at least one instruction further causes the computer processor to integrally provide the wired, mobile, and hyper-connection communication services in a unified infrastructure according to a 
Challa teaches wherein the at least one instruction further causes the computer processor to integrally provide the wired, mobile, and hyper-connection communication services in a unified infrastructure according to a service level agreement (SLA) and a policy based on service requirements of a service subscriber ([0013] (PDA), a mobile device, a touch pad. [0024] Network 116 may be a wired.[0035] If an existing policy domain matches with the policy requirements of the new virtual machine (i.e. a present policy domain complies with the SLA with the customer who's requesting the new virtual machine), the new virtual machine is created in the matched policy domain)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Challa and apply them on the teachings of Kim-Bugenhagen to further implement wherein the at least one instruction further causes the computer processor to integrally provide the wired, mobile, and hyper-connection communication services in a unified infrastructure according to a service level agreement (SLA) and a policy based on service requirements of a service subscriber.  One would be motivated to do so because in order to improve better system and method to provide an policy domain matches with the policy requirements of the new virtual machine (i.e. a present policy domain complies with the SLA with the customer who's requesting the new virtual machine), the new virtual machine is created in the matched policy domain (Challa, [0035]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20150113528), in view of Bugenhagen (US20160337206), further in view of Oh (US20130007737)

Regarding claim 11.    
Kim- Bugenhagen teaches The integrated platform management apparatus according to claim 3,
a VNF network connection test (Kim, See Figs 20-23 for login display icons. [0176] login of the operating system 3140 is automatically performed by an operating system automatic login processor 3140a. [0177] a client software executer 3140b automatically executes virtual desktop client software 3110)
Kim- Bugenhagen does not explicitly disclose  automatic test tool performs a VIM function test, a VNF creation'modification-'expansion reduction removal function test, a VNF network connection test, an interworking test between VIM and SDN controller, a SDN controller test, and a NFVI function test to ensure that the NFVI meets VIM requirements.
Oh teaches the at least, one instruction farther causes the computer processor to perform a virtualized infrastructure manager (VIM) function test (Oh, [0010] validating, by a connection broker, … a relevant user profile to allocate a virtual machine and searching for a virtual machine that satisfies a hardware configuration of the user terminal  … requesting a virtual machine infrastructure to generate a virtual machine if there is no suitable virtual machine), a VNF creation/modification/expansion/reduction/removal function test (Oh, [0010] validating, by a connection broker, … a relevant user profile to allocate a virtual machine and searching for a virtual machine that satisfies a hardware configuration … requesting a virtual machine infrastructure to generate a virtual machine),  an interworking test between VIM and SDN controller (Oh, [0066] generates a virtual template enabling the cloud virtual machine to be generated by the virtual machine infrastructure … dynamically assemble resources. [0023] a management/monitoring function 213 of managing a Virtual Machine (VM) allocated to the user terminal 20 and monitoring a server for measuring the activity level of the virtual machine), a SDN controller test (Oh, [0066] generates a virtual template enabling the cloud virtual machine to be generated by the virtual machine infrastructure … dynamically assemble resources. [0023] a management/monitoring function 213 of managing a Virtual Machine (VM) allocated to the user terminal 20 and monitoring a server for measuring the activity level of the virtual machine), and a NFVI function test to ensure that the NFVI meets VIM requirements by the VNF service automatic test tool (Oh, [0010] validating, by a connection broker, … a relevant user profile to allocate a virtual machine and searching for a virtual machine that satisfies a hardware configuration … requesting a virtual machine infrastructure to generate a virtual machine … allocated or generated virtual machine after the virtual machine has been allocated or generated).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Oh and apply them on the teachings of Kim- Bugenhagen to further implement wherein the VNF service: automatic test tool performs a VIM function test, a VNF creation/modification/expansion reduction removal function test, a VNF network connection test, an interworking test .

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20150113528), in view of Bugenhagen (US20160337206), further in view of Thomas (US 20170185437)

Regarding claim 12. 
Kim- Bugenhagen teaches The integrated platform management apparatus according to claim 1, wherein the at least one instruction further causes the computer processor to provide a subscriber and policy management function (Kim, [0017] receiving a request to use a virtual machine from any one of the users … provides … transmit a virtual desktop environment.[0178] the virtual desktop login processor 3130a to know the ID and password of a corresponding virtual machine 3210. [209] user authentication and determination as to whether a task authority is to be given to the user), the service catalogue and traffic control management function (Bugenhagen, Fig. 19B [0223] FIG. 19B, a user might interact with GUI 1910 to drag, move, or drag and drop icons for each of App 1 1950a and VNF 1 1955a into an icon of a "drawer" or "container" associated with an icon for a network enhanced residential gateway ("NERG") 1965 … which might be either physically or virtually located in ), a virtualized network function manager (VNFM) management function (see mapping on claim 1), a virtualized infrastructure manager (VIM) management function (see mapping on claim 1), a SDN integrated control management function (Kim, [0017] a virtual machine infrastructure for configuring and measuring users and resources according to predetermined criteria), a micro internet data center (IDC) interoperation management function (Kim, See fig. 5, 12), a security management function (Kim [0178] the virtual desktop login processor 3130a to know the ID and password of a corresponding virtual machine 3210), and 
Kim- Bugenhagen does not explicitly disclose a billing management function
 	Thomas teaches a billing management function (Thomas, [0114] provide virtual desktop instances to customer organizations and their end users, the customer are billed on a monthly basis for their virtual desktop instances).
 	a statistics management function in form of a pull-down menu on the UI screen ([0105] picking an instance type from a drop-down menu of a client-side GUI).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Oh and apply them on the teachings of Kim- Bugenhagen to further implement a billing management function and a statistics management function in form of a pull-down menu on the UI screen.  One would be motivated to do so because in order to improve better system and method to provide a billing management and a drop-down menu of a client-side GUI) (Thomas, [0114][0105]).

Regarding claim 13. 
The integrated platform management apparatus according to claim 12, wherein the at least one instruction further causes the computer processor to retrieve information on a service usage status for each subscriber type, each supplementary service type, each day, or each month (Thomas, [0114] provide virtual desktop instances to customer organizations and their end users, the customer are billed on a monthly basis for their virtual desktop instances. [0094] the information collected by the service provider (or computing resource instance manager) may also be used as inputs to a billing mechanism. [0105] picking an instance type from a drop-down menu of a client-side GUI), and perform a VNF-specific service chaining monitoring, an infrastructure traffic monitoring for virtual infrastructure managers (VIMS), an infrastructure resource management, a performance management, a service catalogue management, or a service slicing management by the service catalogue and traffic control management function (Thomas, fig. 5 [0077] receiving (at a service provider) a request from a client … provisioning computing resources and storage resources for the virtual desktop instance [0114] provide virtual desktop instances to customer organizations and their end users, the customer are billed on a monthly basis for their virtual desktop instances. Bugenhagen, Fig. 19B [0223] FIG. 19B, a user might interact with GUI 1910 to drag, move, or drag and drop icons for each of App 1 1950a and VNF 1 1955a into an icon of a "drawer" or "container" associated with an icon for a network enhanced residential gateway ("NERG") 1965 … which might be either physically or virtually located in network 1940).

Regarding claim 14. 
Kim- Bugenhagen-Thomas teaches The integrated platform management apparatus according to claim 12, wherein the at least one instruction further causes the computer processor to perform a VNF instance lifecycle management  (Bugenhagen [0151] the host can be handed over to a NFV Orchestrator ("NFVO") or other NFV entity for VNF life cycle management and/or for service management) a multiple instance management (Kim, [108] many executable virtual machine instances are generated from the same virtual machine template as the same parameter), a VNF instance configuration management (Kim, [0103] a visualized modeling tool for generating a virtual template enabling a cloud virtual machine to be generated in the virtual machine infrastructure), an update or upgrade of VNF instance software, a change of VNF instance (Kim, [0101] assign a new idle virtual machine instance to newly received request [236] generate and register a new virtual machine (S5060)), a VNF instance performance information management (Kim, [0008] Virt-tool, Virt-manager,[0060] a function of managing a virtual machine. [0063] [0063] The software resources managed by the resource pool 120 are transmitted to a specific virtual machine in a streaming form at a predetermined time), a failure information and event management (Kim, [0101] assign a previous instance for request issued by a client side device after restoration of system failure. [108] executed to migrate to another hosting server in case of system failure to maintain business continuity), a VNF instance provisioning and automatic recovery (Kim, [108] executed to migrate to another hosting server in case of system failure to maintain , or addition and deletion of VNF instance by the virtualized network function manager (VNFM) management function (Kim, [0103] a visualized modeling tool for generating a virtual template enabling a cloud virtual machine to be generated in the virtual machine infrastructure. Bugenhagen, [0049] the one or more VNFs provide the client device with one or more functions … a deletion function. [0129] generating VNFs, configuring VNFs, instantiating VNFs)

Regarding claim 15. 
The integrated platform management apparatus according to claim 12, wherein the at least one instruction further causes the computer processor to perform a hardware resource management of entire infrastructure (Kim fig. 2. [0067-0068] virtualization technology, which is also referred to as a hypervisor 233 … abstracts and dynamically assigns physical hardware resources 231 to an upper level of software 234, ((Bugenhagen, Fig. 19B [0223] FIG. 19B, a user might interact with GUI 1910 to drag, move, or drag and drop icons for each of App 1 1950a and VNF 1 1955a into an icon of a "drawer" or "container" associated with an icon for a network enhanced residential gateway ("NERG") 1965 … which might be either physically or virtually located in network 1940), a virtualization management of virtual infrastructures to which a hypervisor or a docker is applied (Kim fig. 2. [0067-0068] virtualization technology, which is also referred to as a hypervisor 233 … abstracts and dynamically assigns physical hardware resources 231 to an upper level of software 234), an infrastructure resource allocation (Kim, [108] executed to migrate to another hosting server in case of system failure to maintain business continuity), management of deallocating, increasing and decreasing allocated resources, or infrastructure operation management by the virtualized infrastructure manager (VIM) management function.

Regarding claim 16. 
The integrated platform management apparatus according to claim 12, wherein the at least one instruction further causes the computer processor to perform control of an Open virtual switch (vSwitch) or an OpenFlow switch according to a network data plan, a network equipment setup, a state collection management (Kim [0259] The virtual desktop service apparatus measures a state of the server (S1930). Server state measurement items may include the number (Xcurr) of current virtual machines, an equipment connection management and integrated control management (Bugenhagen, Fig. 19B [0223] FIG. 19B, a user might interact with GUI 1910 to drag, move, or drag and drop icons for each of App 1 1950a and VNF 1 1955a into an icon of a "drawer" or "container" associated with an icon for a network enhanced residential gateway ("NERG") 1965 … which might be either physically or virtually located in network 1940), a Southbound networking, a Northbound application programming interface (API) networking, a micro IDC networking, an NFV orchestration networking (Kim see fig. 1-2), a service catalogue networking (Fig. 7, [0086] the management interface 210 is configured to include a system menu 211, a user menu 212, a virtual machine menu 213, a peripheral device menu 214, and a computing environment menu 215, a networking failure information collection, a failure information propagation and failover (Kim, [108] executed to migrate to  , a provisioning, a service function chaining (SFC), or interworking with a network management system (NMS) by the SDN integrated control management function.

Regarding claim 17. 
The integrated platform management apparatus according to claim 12, wherein the at least one instruction further causes the computer processor to perform monitoring of equipments applied at edge stages, analysis of information collected at subscriber terminals, storing of data collected from internet-of-thing (IoT) devices ((Kim, [0007-0008] a virtual desktop function … Virt-tool, Virt-manager, etc. have been proposed as open tools for providing such a function.  [0114] The virtualization desktop manager device 1000 provides a function of assigning a virtualization desktop server to the virtualization desktop client device 2000 and managing generation, management, disappearance, and migration of the virtual machine according to user request. [0103] a visualized modeling tool for generating a virtual template enabling a cloud virtual machine to be generated in the virtual machine infrastructure. [0105] a virtual resource 552 including a virtual machine, a virtual network resource, and a virtual storage resource), or status management, failure management, recovery function (Kim, [108] executed to migrate to another hosting server in case of system failure to maintain business continuity), and security management of micro equipments by the micro IDC interoperation management function (Kim, [107] a monitoring and SLA function and a management, support, and security function. [0178] the virtual desktop login processor 3130a to know the ID and password of a corresponding virtual machine 3210).

Regarding claim 18. 
The integrated platform management apparatus according to claim 12, wherein the at least one instruction further causes the computer processor to:
perform monitoring of traffic received by a micro IDC ((Kim, [107] a monitoring and SLA function and a management, support, and security function. [0178] the virtual desktop login), protocol anomaly detection and monitoring, virus detection, webblocker, remote security connections (Kim, [0178] the virtual desktop login processor 3130a to know the ID and password of a corresponding virtual machine 3210, or storing of traffic information (Kim, [0170] virtual desktop client software 3110 that can be stored. [0204] the virtual machines stored in the service provider server 4200), and 
perform analysis of traffic big-data (Kim Fig. 24, S1830-S1840. [0254] receives the request to use the virtual machine from the client … copied operating system files and data files, to the client to transmit a virtual desktop environment (S1840), modified packet blocking, time-based policy setting, allowance or denial of instant messaging and point-to-point (P2P) data transfer, storing of billing information for each service type or each subscriber, storing of log information of multiple equipment by the security management function (Kim, [0178] the virtual desktop login processor 3130a to know the ID and password of a corresponding virtual machine 3210.

Regarding claim 19. 
The integrated platform management apparatus according to claim 12, wherein the at least one instruction further causes the computer processor to perform real time charge data record (CDR) generation and billing processing function, billing processing control function by billing rate, billing history inquiry, billing history management, billing history file creation function, billing by service layer, or billing functions for each service type or each subscriber by the billing management function.

Regarding claim 20. 
The integrated platform management apparatus according to claim 12, wherein he at least one instruction further causes the computer processor to perform functions of providing information of statistics on subscriber types, statistics per service type (Kim, 0259] The virtual desktop service apparatus measures a state of the server (S1930). Server state measurement items may include the number (Xcurr) of current virtual machines, the number (Xpre_curr) of previously prepared virtual machines, and a current work amount (Pcurr) of the server), daily/monthly traffic statistics, statistics on virtualized computing server/storage/ network resource information, statistics on physical hardware resource information (Kim, 0259] The virtual desktop service apparatus measures a state of the server (S1930). Server state measurement items may include the number (Xcurr) of current virtual machines, the number (Xpre_curr) of previously prepared virtual , micro IDC physical hardware resource statistics, micro IDC virtual resource statistics (Kim, 0259] The virtual desktop service apparatus measures a state of the server (S1930). Server state measurement items may include the number (Xcurr) of current virtual machines, the number (Xpre_curr) of previously prepared virtual machines, and a current work amount (Pcurr) of the server), billing statistics, or failure statistics by the statistics management function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEN V DOAN/Examiner, Art Unit 2449       
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449